        Case 7:19-cv-00309 Document 27-1 Filed on 05/12/20 in TXSD Page 1 of 2




                          THE BUZBEE LAW FIRM
                                           www.txattorneys.com

                                                  February 3, 2020

Via E-Mail:
Eddie Esparza
Dino Esparza
ESPARZA & GARZA, L.L.P.
964 E. LOS EBANOS BLVD.                                                                  A
BROWNSVILLE, TEXAS 78520
TEL (956) 547-7775
FAX (956) 547-7773
eddie@esparzagarza.com
dino@esparzagarza.com

           Re:      CAUSE NO. 7:19-CV-00309; Jane Doe v. Edinburg CISD; In the United States
                    District Court for the Southern District of Texas, McAllen Division.

Dear Counsel:

        This letter shall serve as a request for amendment or supplementation of Defendant
Edinburg CISD’s Responses to Plaintiff’s First Set of Interrogatories, Defendant Edinburg CISD’s
Responses to Plaintiff’s Request for Production and Defendant Edinburg CISD’s Responses to
Plaintiff’s Second Set of Request for Production (the “Responses”) served upon Plaintiff on
January 17, 2020.

       Defendant’s Responses are deficient, specifically First Set of Interrogatories Nos. 2, 5, 8,
First Requests for Production Nos. 2, 4, 5, 9, 11, 12, 13, 21 and 22 and Second Requests for
Production Nos. 23, 24, 25, 26, 27, and 28. See Motion to Compel attached.

        A party who has made a disclosure under FED. R. CIV. P. 26(a)—or who has responded to
an interrogatory, request for production, or request for admission—must supplement or correct its
disclosure or response in a timely manner if the party learns that in some material respect the
disclosure or response is incomplete or incorrect, and if the additional or corrective information
has not otherwise been made known to the other parties during the discovery process or in writing;
or as ordered by the court. FED. R. CIV. P. 26(e)(1)(A)-(B).

        The purpose of discovery is to allow the parties to obtain full knowledge of the issues and
facts of the lawsuit. West v. Solito, 563 S.W.2d 240, 243 (Tex. 1978).1 This is so that disputes are
decided by what the facts reveal, not by what facts are concealed. Axelson, Inc. v. McIlhany, 798


1
    Note: While Texas law is not binding on the court, these cases are persuasive.

                                                            1
          Case 7:19-cv-00309 Document 27-1 Filed on 05/12/20 in TXSD Page 2 of 2



S.W.2d 550, 555 (Tex. 1990).2 The scope of discovery under Federal Rules is broad. Unless
otherwise limited by court order, the scope of discovery is as follows: Parties may obtain discovery
regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional
to the needs of the case, considering the importance of the issues at stake in the action, the amount
in controversy, the parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or expense of the
proposed discovery outweighs its likely benefit. FED. R. CIV. P. (b)(1).

       Plaintiff hereby requests that Defendant serves amended or supplemental responses no later
than February 10, 2020. If the responses are not timely received, Plaintiff shall seek redress from
the Court by way of the attached motion to compel.

            Please feel free to contact me if you wish to discuss these matters in further detail.


                                                   Sincerely,

                                                   /s/ Anthony G. Buzbee
                                                   Anthony G. Buzbee
                                                   Cornelia Brandfield-Harvey
                                                   THE BUZBEE LAW FIRM
                                                   600 Travis Street, Suite 7300
                                                   Houston, Texas 77002
                                                   (713) 223-5393 – Telephone
                                                   (713) 223-5909 – Facsimile
                                                   tbuzbee@txattorneys.com
                                                   cbrandfieldharvey@txattorneys.com
                                                   www.txattorneys.com

                                                   Aaron I. Vela
                                                   LAW OFFICE OF AARON I. VELA, P.C.
                                                   200 East Cano
                                                   Edinburg, Texas 78539
                                                   (956) 381-4440 Telephone
                                                   (956) 381-4445 Facsimile
                                                   aaron@velalaw.com




2
    Id.

                                                      2
